Citation Nr: 1114776	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-28 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from September 1965 to September 1968, from December 1970 to July 1971, and from August 1980 to August 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision. 

It is noted that the Veteran was initially denied service connection for peripheral neuropathy of the upper extremities by a January 2006 rating decision.  He appealed that decision, and was subsequently granted service connection for peripheral neuropathy of both upper extremities and assigned compensable ratings.  The Veteran has not voiced disagreement with those assigned ratings, and therefore the issue of peripheral neuropathy in the upper extremities is no longer on appeal.


FINDINGS OF FACT

1.  Treatment of the Veteran's diabetes mellitus does not require regulation of activities.

2.  The medical evidence shows that the Veteran has moderate peripheral neuropathy in his left lower extremity.

3.  The medical evidence shows that the Veteran has moderate peripheral neuropathy in his right lower extremity.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2010).

2.  Criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2010).  

3.  Criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
Diabetes mellitus 

In November 2005, the Veteran filed a claim for service connection for diabetes mellitus to include numbness in his legs, feet and hands secondary to the diabetes mellitus.  

The Veteran is currently rated at 20 percent for his diabetes mellitus under 38 C.F.R. § 4.119, DC 7913.  A 20 percent rating is assigned when diabetes mellitus requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

In January 2006, the Veteran underwent a VA examination of his diabetes mellitus.  At the examination, it was noted that the Veteran was on antidiabetic medication (glipizide), and he reported a history of hypoglycemia periodically, although he did not specify the frequency.  The Veteran did specifically deny ever being hospitalized for either ketoacidosis or hypoglycemic reactions.  The Veteran reported that he watched his diet (although the Veteran had remained a steady 253 pounds over the past month), but he denied any restriction of activities on account of his diabetes mellitus.  The Veteran asserted that he felt weak and tired all the time, and had headaches and dizziness after eating wrong.  It was noted the Veteran did not have diabetic retinopathy, and that he had been diagnosed with hypertension since 1985 which predated his diabetes mellitus (which had been diagnosed approximately 18 months earlier).  

In April 2008, it was noted that the Veteran's diabetes mellitus was poorly controlled and he was started on insulin.  However, several months later, after being on insulin, it was noted at a VA examination in October 2008 that the Veteran's diabetes mellitus was well-controlled.

At the October 2008 VA examination, the Veteran denied any ketoacidosis, but he reported having a hypoglycemic reaction approximately once per day.  However, the Veteran had not been hospitalization for either hypoglycemia or ketoacidosis.  The Veteran reported being on a restricted diet of low sodium.  The Veteran denied being prescribed restriction of activities, although he was on insulin.  The examiner stated that the Veteran's diabetes mellitus was well-controlled, and added that the Veteran's mild renal insuffiency was likely the result of the Veteran's hypertension, and not his diabetes mellitus.  Similarly he found that the Veteran's erectile dysfunction was not caused by his diabetes mellitus.  The examiner stated that there were no other complications of the Veteran's diabetes mellitus at that point (aside from peripheral neuropathy of the four extremities). 

With regard to the Veteran's diabetes mellitus, the evidence of record, consisting of VA treatment records and two VA examinations, fails to show that the Veteran's diabetes mellitus is of such severity as to warrant a rating in excess of 20 percent.  

In his November 2006 notice of disagreement, the Veteran disagreed with the assertion that his activities were not regulated on account of his diabetes mellitus, indicating that he constantly fell because of the lost feeling in his legs.  He also indicated that fire ants bit him on the legs, but he did not know they were biting, because of the lack of feeling.

The Veteran has complained that his activities are limited, but such limitations are not controlling.  Rather, a rating in excess of 20 percent for diabetes mellitus requires that a veteran's activities be regulated specifically to treat diabetes mellitus.  It is not disputed that the Veteran experiences limitations, but what the evidence fails to show is that his diabetes requires his activities be medically regulated.  Indeed, it was specifically found at both VA examinations that regulation of activities had not been prescribed.  As such, the criteria for a 40 percent rating have not been met.

Additionally, the Veteran's diabetes mellitus is not shown to meet a 60 percent rating as the Veteran has not required hospitalization on account of episodes of ketoacidosis or hypoglycemic reactions, and it is not shown that he sees his diabetic care provider twice a month.  

As such, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met on a schedular basis, and to that extent, the Veteran's claim is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus that would render the schedular criteria inadequate.  The Veteran takes insulin and restricts his diet to treat his diabetes mellitus, but such treatment is specifically contemplated in the schedular rating that has been assigned for the diabetes mellitus.  Furthermore, it was not noted at either VA examination that the Veteran's diabetes mellitus caused symptoms or complications that were not being covered by the Veteran's service connected ratings.  As such, it would not be found that the Veteran's diabetes mellitus met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted for diabetes mellitus. 

As noted above the regulations direct that all the residual disabilities of diabetes mellitus be rated, provided that they are compensable.  It is noted that the Veteran already receives compensable ratings for peripheral neuropathy of all four extremities.  However, no other compensable disabilities have been shown to be the result of the Veteran's diabetes mellitus.  For example, at the Veteran's most recent VA examination in October 2008, the examiner specifically stated that aside from the peripheral neuropathy, no other complications from diabetes mellitus were noted at that time.  A review of the VA treatment records also does not reveal any additional complications from the Veteran's diabetes mellitus aside from the peripheral neuropathy.  Therefore, aside from peripheral neuropathy, no complications need be discussed separately.

Peripheral neuropathy 

In November 2005, the Veteran filed a claim for service connection for diabetes mellitus to include numbness in his legs, feet and hands secondary to the diabetes mellitus.  He was initially granted service connection for peripheral neuropathy of the lower extremities by a January 2006 rating decision and assigned a 10 percent rating for each lower extremity.  In a July 2007 rating decision, the rating for the peripheral neuropathy of the Veteran's lower extremities was increased to 20 percent for each lower extremity, with the effective date going back to the date the Veteran's claim was received.  Nevertheless, the Veteran contends that a higher rating is still warranted.

Peripheral neuropathy is rated under 38 C.F.R. § 4.124a, DC 8520.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted for moderately-severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or lost.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderately severe incomplete paralysis for sciatic nerve involvement.  38 C.F.R. § 4.123.  

Peripheral neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

In January 2006, the Veteran underwent a VA examination of his peripheral neuropathy.  The Veteran reported burning pain like fire which was constant in his lower extremities.  He stated that the symptoms had begun a year earlier and had gotten worse.  He stated that he also had some numbness and tingling in his feet.  The examiner noted that the Veteran was able to complete his activities of daily living, but noted that he needed some assistance with dressing.  The Veteran had no bowel or bladder incontinence.

On examination, the Veteran had no edema in his feet and pedal pulses were palpable.  The Veteran walked with a cane, but was able to take steps without it.  A motor examination showed no muscle atrophy.  The Veteran had strength of 4+/5 in all his upper and lower extremities except for in his left great toe where it was 4/5.  Tone was normal.  The Veteran had decreased pinprick in his feet that was more of a stocking distribution and the examiner concluded, in pertinent part, that the Veteran had moderate peripheral neuropathy in his lower extremities.   

VA treatment records were also reviewed.  In January 2007, the Veteran was noted to have bilateral foot drop and late heel-off on physical examination, although no ulcers were seen on the feet, and the Veteran's function was described as adequate.  Nevertheless, in February 2007 the Veteran was seen for his foot drop.  He was measured and evaluated for an ankle/foot orthosis.  The Veteran had more of a foot drop on the left than on the right, and in May 2007, the Veteran was given the orthosis for his feet.  

In his substantive appeal, the Veteran indicated that he felt a higher rating was warranted for his peripheral neuropathy of his lower extremities.  He stated that he fell on uneven surfaces, despite braces and a cane.

The Veteran underwent a second VA examination in October 2008.  He reported tingling and burning in his feet for a number of years that had been chronic since 2005.  The Veteran indicated that his lower extremity peripheral neuropathy did not affect his ability to complete his activities of daily living.  The Veteran reported some hypoesthesia, but he denied dysesthesia.  The Veteran also reported that he saw his diabetic care provider every three to six months.  

On physical examination, the Veteran had no calluses, ulcers, or other deformities in his extremities, and his pedal pulses were good and equal bilaterally.  The Veteran had no muscle atrophy, but sensory testing did reveal decreased pinprick in the lower extremities following a crew sock distribution.  The Veteran had negative Phalen's and a positive Tinel's test.  His strength was 5/5 in all extremities.  The examiner diagnosed the Veteran with mild peripheral neuropathy in the lower extremities based on the fact that there was no evidence of atrophy, muscle wasting, or decreased strength.

The Veteran's treatment records and examination reports were closely reviewed, and the evidence indisputably shows that the Veteran's peripheral neuropathy causes impairment in his lower extremities.  However, this impairment has not been shown to be moderately-severe in nature.  For example, at the Veteran's VA examination in 2006, the examiner described the peripheral neuropathy in the Veteran's lower extremities as "moderate" and at the Veteran's VA examination in 2008, the examiner described the peripheral neuropathy in the Veteran's lower extremities as "mild."  The examiners thoroughly examined the Veteran and recorded his described symptoms.  Furthermore, the examiner explained in 2008 that he had categorized the peripheral neuropathy in the Veteran's lower extremities as mild because there was no muscle wasting or atrophy, and no decreased strength.  The Veteran's VA treatment records do not show that the Veteran's peripheral neuropathy in his lower extremities is of greater severity than is described in the VA examination reports.

Similarly, while the Veteran's statements have been closely reviewed, the statements do not describe symptoms that were not related to the VA examiners.  As such, the medical opinions advanced by the examiners appear to be based on a full understanding of the Veteran's condition.   

Thus, although the Veteran was shown to have been given an ankle/foot orthosis, given the overall medical findings, the Board concludes that the evidence in its entirety simply does not support a rating in excess of 20 percent.  Therefore, the Veteran's claim is denied.  





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection for diabetes mellitus and for peripheral neuropathy of the lower extremities were granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to those issues.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and there is no indication that the Veteran has received any private treatment.  Social Security Administration (SSA) records were also obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus or peripheral neuropathy since the most recent examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied. 

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


